Title: To Alexander Hamilton from Dowe Fondey, 25 February 1799
From: Fondey, Dowe J.
To: Hamilton, Alexander


          
            Sir—
            Ballston Springs Feby 25th. 1799
          
          I had the Honor of receiving a Letter from the Secretary at War, dated the 10th. of January last the 23rd. Instant announcing my appointment as a Captain in the Infantry of the Army of the United States—and have signified my acceptance of it by Letter on the reception—I am duly sensible of the honor and confidence conferred on me in this appointment, I am convinced that every attention has been paid me under all circumstances, and beg leave to express my acknowlegements, that I attribute it to your patronage—It occurs to my opinion that a number of Staff Officers will necessarily be appointed, from what grade is not within the reach of my information to decide—but Sir If you should conceive that my merit and ability and the grade of rank I hold should entitle me to a Staff appointment, if it is not too presuming, I beg leave to remark should it claim your approbation and influence, it would prove highly acceptable to me
          I Have the Honor to be with respect Your Most Obdt. Huml Servt
          
            D. J. Fondey
          
          To The honbl. Major Genl Alexander Hamilton
        